                           Case 19-50591         Doc 35   Filed 09/12/19    Page 1 of 3
                                      United States Bankruptcy Court
                                    Middle District of North Carolina
In re:                                                                                 Case No. 19-50591-cra
Tony Ray Hedrick                                                                       Chapter 13
Karen Carlton Hedrick
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0418-6           User: hamrick               Page 1 of 2                   Date Rcvd: Sep 10, 2019
                               Form ID: pdf016             Total Noticed: 28


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 12, 2019.
db/jdb         +Tony Ray Hedrick,    Karen Carlton Hedrick,    311 Ladybug Lane,    Lexington, NC 27292-8746
aty            +D Anthony Sottile,    Sottile & Barile, LLC,    394 Wards Corner Road,    Suite 180,
                 Loveland, OH 45140-8362
785988932      +Coliseum Drive Corporation,    Attn: Officer or Managing Agent,     711 Coliseum Plaza Court,
                 Winston Salem, NC 27106-5350
785988934       Davidson County Rescue Squad, Inc.,     Attn: Officer or Managing Agent,    P. O. Box 122,
                 Lexington, NC 27293-0122
785988935       Davidson County Tax Department,    P. O. Box 1577,    Lexington, NC 27293-1577
785988936      +First National Bank Of Pennsylvania,     Attn: Officer,    166 Main Street,
                 Greenville, PA 16125-2146
785988937      +Guilford County,    Emergency Services,    1002 Meadowwood Street,    Greensboro, NC 27409-2822
786007315      +Home Point Financial Corporation,    11511 Luna Road, Suite 300,     Farmers Branch, TX 75234-6451
785988939      +Home Point Financial Corporation,    Attn: Officer or Managing Agent,
                 2211 Old Earhart Road, Suite 250,    Ann Arbor, MI 48105-2963
785988941      +Lexington Healthcare,    2917 Penn Forest Boulevard,     Roanoke, VA 24018-4304
785988943       North Carolina Department of Commerce,     Division of Employment Security,     P. O. Box 25903,
                 Raleigh, NC 27611-5903
785988945       North Carolina Department of Revenue,     P. O. Box 1168,    Raleigh, NC 27602-1168
786003638       Novant Health,    PO Box 1123,   Minneapolis, MN 55440-1123
785988946      +Novant Health, Inc.,    Attn: Officer or Managing Agent,     2085 Frontis Plaza Boulevard,
                 Winston-Salem, NC 27103-5614
785988949       PMAB, LLC,   Attn: Officer or Managing Agent,     Eight Water Ridge Plaza,
                 4135 South Stream Blvd., Suite 400,     Charlotte, NC 28217-4636
785988951       Shapiro & Ingle, LLP,    10130 Perimeter Parkway, Suite 400,     Charlotte, NC 28216-0034
785988952       The Honorable William Barr,    U.S. Department of Justice,     950 Pennsylvania Avenue, NW,
                 Washington, DC 20530-0001
785992099       Wake Forest Baptist Health,    Medical Center Blvd,     Winston-salem, NC 27107
785988953      +Wake Forest University Baptist,    Medical Center, Attn: Officer or,
                 Managing Agent, Legal Affairs,    Medical Center Boulvard,     Winston Salem, NC 27157-0001

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
785988933       E-mail/Text: bankruptcy@firstpointcollectionresources.com Sep 10 2019 18:31:06
                 Credit Bureau,   P. O. Box 26140,   Greensboro, NC 27402-6140
785988938       E-mail/Text: bankruptcy@avadynehealth.com Sep 10 2019 18:30:19      H & R Accounts, Inc,
                 Attn: Officer or Managing Agent,   5320 22nd Avenue,    Moline, IL 61265
785988940       E-mail/Text: cio.bncmail@irs.gov Sep 10 2019 18:30:24      Internal Revenue Service,
                 P. O. Box 7346,   Philadelphia, PA 19101-7346
786015071      +E-mail/Text: pkelder@novanthealth.org Sep 10 2019 18:31:08      NOVANT HEALTH,    RCS WHITEHALL,
                 PO BOX 30143,   CHARLOTTE, NC 28230-0143
785988942      +E-mail/Text: Bankruptcies@nragroup.com Sep 10 2019 18:31:13      National Recovery Agency,
                 Attn: Officer or Managing Agent,   P.O. Box 67015,    Harrisburg, PA 17106-7015
785988944       E-mail/Text: cmclennan@ncdoj.gov Sep 10 2019 18:30:42      North Carolina Department of Justice,
                 P. O. Box 629,   Raleigh, NC 27602-0629
785997590      +E-mail/PDF: cbp@onemainfinancial.com Sep 10 2019 18:29:22      OneMain,    PO Box 3251,
                 Evansville, IN 47731-3251
785988947       E-mail/PDF: cbp@onemainfinancial.com Sep 10 2019 18:29:38      OneMain Financial Group, LLC,
                 Attn: Officer or Managing Agent,    100 International Drive, 16th Floor,
                 Baltimore, MD 21202-4673
785988948      +E-mail/PDF: cbp@onemainfinancial.com Sep 10 2019 18:29:22
                 OneMain General Services Corporation,    Attn: Officer or Managing Agent,    601 NW 2nd St #300,
                 Evansville, IN 47708-1013
                                                                                              TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Home Point Financial Corporation
785988950*       +PMAB, LLC,   Attn: Officer or Managing Agent,   Eight Water Ridge Plaza,
                   4135 South Stream Blvd., Suite 400,   Charlotte, NC 28217-4636
                                                                                              TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
                                Case 19-50591            Doc 35       Filed 09/12/19           Page 2 of 3



District/off: 0418-6                  User: hamrick                      Page 2 of 2                          Date Rcvd: Sep 10, 2019
                                      Form ID: pdf016                    Total Noticed: 28


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 10, 2019 at the address(es) listed below:
              Kathryn L. Bringle,   office@chapter13ws.com
              Scott B. Lewis   on behalf of Debtor Tony Ray Hedrick ScottlyLew@aol.com
              Scott B. Lewis   on behalf of Joint Debtor Karen Carlton Hedrick ScottlyLew@aol.com
                                                                                            TOTAL: 3
C-13-11(d)           Case 19-50591        Doc 35      Filed 09/12/19     Page 3 of 3
(8/18)



                                    UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF NORTH CAROLINA
                                        WINSTON-SALEM DIVISION

In Re:                                                 )
                                                       )
TONY RAY HEDRICK                        xxx-xx-1522    )
KAREN CARLTON HEDRICK                   xxx-xx-1942    )
311 LADYBUG LANE                                       )
LEXINGTON, NC 27292                                    )
                                                       )
                                                       )
                                                       )       Case No. 19-50591 C-13
                                                       )
                         Debtor(s).                    )


                  NOTICE OF AMENDED PLAN AND TIME FOR FILING OBJECTION THERETO


        1. The amended plan filed by the Debtor(s) on September 9, 2019, Docket No. 31
;͞WƌŽƉŽƐĞĚWůĂŶ͟Ϳ͕will be confirmed without a hearing after the time period for filing objections has
expired unless a timely objection is filed or the Court issues a further notice of hearing on
confirmation.

         2. If a timely objection is filed, a hearing on the objection to confirmation and on
confirmation of the Proposed Plan will be held on October 17, 2019, at 9:30 a.m., in the Courtroom,
U.S. Bankruptcy Court, 601 West 4th Street, Suite 100, Winston-Salem, NC, 27101. The party objecting
must appear at the hearing.

         3. Written, detailed objections must be filed at least seven (7) days before the date set for
hearing on confirmation. Any objection must be filed with the Clerk of Court via CM/ECF or at U.S.
Bankruptcy Court, 601 West 4th Street, Suite 100, Winston-Salem, NC, 27101, with copies served on (1)
Kathryn L. Bringle, Trustee, P.O. Box 2115, Winston-Salem, NC, 27102-2115; (2) the Attorney for the
Debtor(s); and (3) the Debtor(s). If the objecting party is a business entity other than a sole
proprietorship, the objection must be filed by legal counsel admitted to practice in this Court.

         4. The Debtor(s) and the Attorney for the Debtor(s) are required to appear at any hearing
on confirmation.

             5.   Any order confirming the plan will be served on all parties.



         DATE: September 10, 2019                              Office of the Clerk
                                                               Reid Wilcox, Clerk
